Citation Nr: 0334812	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty for training from June to 
December 1960 and on active duty from April 1962 to September 
1970.  He died in November 2000 at the age of 57.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action by the RO 
in Seattle, Washington, that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently moved to Maine 
and her case was thereupon transferred to the RO in Togus, 
Maine.   


REMAND

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  This requirement is not 
met unless VA can point to a specific document in the record 
that provides the necessary notice.  Quartuccio v. Principi, 
16 Vet App 183 (2002).

The RO has not provided the notice required by § 5103(a) as 
interpreted by Quartuccio.  

According to his death certificate, the veteran died of 
coronary artery disease due to recurrent myocardial 
infarctions due to lifelong cigarette abuse.  

The appellant contends that the veteran's service connected 
disabilities, especially his Wolf-Parkinson-White syndrome, 
squamous cell carcinoma, and anxiety reaction contributed to 
his death.  Review of the record indicates that the veteran 
received treatment at two private medical facilities in the 
months prior to his death, but no clinical records reflecting 
this treatment are currently associated with the claims 
folder.  VA is required to obtain all relevant records, 
including records of private treatment.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002). 

Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability (in this case the conditions that caused the 
veteran's death), the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The appellant is 
advised that if she wishes VA to obtain a further medical 
opinion, she should obtain, or report to VA, medical evidence 
that the veteran's service connected disabilities caused or 
contributed to his death.

In view of the above and in order to ensure full compliance 
with due process requirements, this case is remanded to the 
RO for the following actions:  

1.  The RO should provide the appellant 
with a VCAA notice letter.

2.  The RO should request copies of all 
clinical records documenting the 
veteran's reported treatment and 
hospitalization at the Sacred Heart 
Medical Center in Spokane, Washington; 
and the Saint Luke's Rehabilitation 
Institute in Spokane, Washington in 
October and November 2000.

3.  If the newly acquired treatment 
records contain competent evidence that 
the service connected disabilities 
caused, or contributed to the cause of, 
the veteran's death; the RO should ask 
the VA physician who provided the June 
2002 opinion to review the evidence and, 
note whether the new evidence alters his 
previous opinion.  If that physician is 
not available, the RO should ask another 
VA physician to review the record and 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the service-
connected disabilities caused or 
materially contributed to cause the 
veteran's death.

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
this benefit is denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.   

No action is required of the appellant until she is so 
informed.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to insure that 
she receives due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


